              Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

STERLING OAKS AT LENOX
HILLS CONDOMINIUM
ASSOCIATION, INC. d/b/a
STERLING OAKS AT LENOX
HILLS CONDOMINIUM

                        Plaintiff,             Civil Action File No.:

v.

AMERICAN ALTERNATIVE
INSURANCE CORPORATION, a
foreign corporation,

                        Defendant.


                                 NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332 and 1441, Defendant American Alternative

Insurance Corporation (“AAIC”) removes the above-captioned lawsuit from the

Superior Court of Fulton County, Georgia, Civil Action File No. 2021CV347636, in

which it is currently pending, to the United States District Court for the Northern

District of Georgia, Atlanta Division. As grounds for removal of this lawsuit, AAIC

states as follows:

         1.        On March 30, 2021, Plaintiff Sterling Oaks at Lenox Hills

     Condominium Association, Inc. d/b/a Sterling Oaks at Lenox Hills



4845-1785-8787.1
              Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 2 of 6




    Condominium (“Sterling Oaks”) filed the above captioned lawsuit in the Superior

    Court of Fulton County, Georgia.

         2.        On March 31, 2021, AAIC received service of the Complaint through

    its registered agent. Service upon AAIC was the first time AAIC was made aware

    of this lawsuit.

         3.        Thus, this Notice of Removal is filed in a timely and proper manner

    pursuant to 28 U.S.C. § 1446(b) as it is being filed within thirty (30) days of

    service of this lawsuit on AAIC.

         4.        This lawsuit is a civil action over which this Court has original

    jurisdiction under 28 U.S.C. § 1332 and which may be removed to this Court

    under 28 U.S.C. §§ 1441 and 1446. This lawsuit is a civil action in which the

    amount in controversy exceeds $75,000, exclusive of interest and costs, and is an

    action between citizens of different states.

         5.        All pleadings filed in the Superior Court of Fulton County action are

    attached hereto as Exhibit A.

         6.        Sterling Oaks alleges that it is, and was at the time of the filing of this

    lawsuit, a Georgia corporation with its principal place of business in the State of

    Georgia. (See Ex. A, Compl. ¶ 1.)

         7.        AAIC is and was at the time of the filing of this lawsuit a corporation




4845-1785-8787.1                                 2
              Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 3 of 6




    under the laws of the State of Delaware with its principal place of business in the

    State of New Jersey.

         8.        Accordingly, there is complete diversity of citizenship between Sterling

    Oaks, on one hand, and AAIC, on the other.

         9.        In the instant litigation, Sterling Oaks seeks damages for AAIC’s

    alleged failure to pay a claim under Policy No. CAU504424-2 (the “Policy”)

    arising from a July 7, 2019 storm event.

         10.       Sterling Oaks asserts that on November 3, 2020, Sterling Oaks, through

    counsel, made a written demand to AAIC in the amount of $541,358.37 for the

    alleged property damage caused by the June 7, 2020 storm event (the “Demand”).

    (Id. at ⁋16.)

         11.       Sterling Oaks asserts a breach of contract claim against AAIC based on

    the Policy and ASIC’s alleged failure to pay the full amount of the Demand. (Id.

    at ⁋⁋22-31.)

         12.       Sterling Oaks also asserts a bad faith claim pursuant to O.C.G.A. § 33-

    4-6, which, if successful, could potentially allow Sterling Oaks to recover not

    only what it claims is covered under the Policy, but also an additional amount of

    up to 50% of the alleged covered loss, plus reasonable attorney’s fees incurred in

    bringing this case. (Id. at ⁋⁋32-42.)




4845-1785-8787.1                               3
             Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 4 of 6




         13.       Sterling Oaks also asserts a claim for attorney’s fees under O.C.G.A.

    §§ 9-15-14 and 13-6-11. (Id. at ⁋⁋43-44.)

         14.       Thus, in light of Sterling Oaks’s $541,358.37 demand and claims for

    breach of contract, bad faith and attorney’s fees, the amount in controversy in

    this lawsuit exceeds $75,000, exclusive of interest and costs.

         15.       A copy of this Notice of Removal is being filed with the Superior Court

    of Fulton County and has been served upon Sterling Oaks.

         16.       The United States District Court for the Northern District of Georgia,

    Atlanta Division is the federal judicial district encompassing the Superior Court

    of Fulton County, Georgia, where Sterling Oaks originally filed this suit;

    therefore, this is the proper federal district for removal of this case to federal court

    under 28 U.S.C. §§ 1441(a) and 90(a)(2).

         17.       AAIC does not waive any jurisdictional or other defenses that might be

    available.

         18.       AAIC reserves the right to amend or supplement this Notice of

    Removal.




4845-1785-8787.1                               4
             Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 5 of 6




         WHEREFORE, AAIC removes this lawsuit from the Superior Court of Fulton

County, Georgia.

         Respectfully submitted this 30th day of April, 2021.



                                               /s/ Seth M. Friedman
LEWIS BRISBOIS BISGAARD &                      Seth M. Friedman
   SMITH LLP                                   Georgia Bar No. 141501
600 Peachtree Street NE, Suite 4700            Victoria E. Munian
Atlanta, Georgia 30308                         Georgia Bar No. 463486
T: 404.348.8585
F: 404.467.8845                                Attorneys for Defendant American
E: Seth.Friedman@lewisbrisbois.com                Alternative Insurance Corporation
E: Victoria.Munian@lewisbrisbois.com




4845-1785-8787.1                           5
             Case 1:21-cv-01792-TWT Document 1 Filed 04/30/21 Page 6 of 6




                            CERTIFICATE OF SERVICE

         This is to certify that I have this day served a copy of the foregoing NOTICE

OF REMOVAL upon the counsel or parties listed below via the United States Mail

addressed as follows:

                                J. Remington Huggins
                                  Michael D. Turner
                             The Huggins Law Firm, LLC
                                 110 Norcross Street
                                  Roswell, GA 30075
                                    770-913-6229
                             Remington@lawhuggins.com
                             mdturner@lawhuggins.com

         Dated this 30th day of April, 2021.



                                                   /s/ Seth M. Friedman
LEWIS BRISBOIS BISGAARD &                          Seth M. Friedman
   SMITH LLP                                       Georgia Bar No. 141501
600 Peachtree Street NE, Suite 4700                Victoria E. Munian
Atlanta, Georgia 30308                             Georgia Bar No. 463486
T: 404.348.8585
F: 404.467.8845                                    Attorneys for Defendant American
E:Seth.Friedman@lewisbrisbois.com                     Alternative Insurance Corporation
E: Victoria.Munian@lewisbrisbois.com




4845-1785-8787.1                               6
